NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               TERESITA A. CANUTO,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1605
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00821-EDK, Judge Elaine Kaplan.
                 ______________________

                 Decided: June 9, 2016
                ______________________

   TERESITA A. CANUTO, Panorama City, CA, pro se.

    DANIEL S. HERZFELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by ELIZABETH M. HOSFORD, ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER.
                ______________________

    Before PROST, Chief Judge, TARANTO, and CHEN, Cir-
                     cuit Judges.
2                                               CANUTO   v. US



PER CURIAM.
    The Court of Federal Claims dismissed Teresita Ca-
nuto’s complaint, partly for lack of subject matter jurisdic-
tion, and partly for failure to state a claim. We affirm the
dismissal. We likewise affirm the Court of Federal
Claims’ dismissal of Ms. Canuto’s motions to supplement
and to amend her complaint.
                       BACKGROUND
    In this suit against the United States, Ms. Canuto al-
leges that on several occasions, members of the United
States military broke into her home. She alleges that
they used sleeping gas to render her and her family
unconscious, then sexually assaulted her. She also alleg-
es that they took “her genetic material or DNA (blood)”
and various articles that belonged to her, including pa-
pers identifying “scientific discoveries” about HIV/AIDS,
cancer, and Alzheimer’s disease. J.A. 134.
    Ms. Canuto filed an earlier suit in the Court of Feder-
al Claims making similar allegations. Canuto v. United
States, No. 15-410C, 2015 WL 1926375, at *1 (Fed. Cl.
Apr. 27, 2015). The Court of Federal Claims dismissed
that complaint for lack of subject matter jurisdiction, and
this court affirmed. Canuto v. United States, 615 F. App’x
951, 952 (Fed. Cir. 2015).
    The Court of Federal Claims thereafter dismissed the
present case. The court also denied a motion to supple-
ment the complaint and two motions to amend the com-
plaint. Ms. Canuto appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(3) to review the appealed rulings.
                        DISCUSSION
                             A
    The only jurisdictional grant to the United States
Court of Federal Claims that is at issue here is the Tucker
Act, 28 U.S.C. § 1491(a)(1). That grant is limited to
CANUTO   v. US                                             3



certain cases seeking damages from the United States. A
claim, to qualify, must not sound in tort and must be
based, as relevant here, on a statute, regulation, or consti-
tutional provision that defines the alleged wrong and
mandates monetary relief for its violation. See United
States v. Navajo Nation, 556 U.S. 287, 289–90 (2009);
Jan’s Helicopter Serv., Inc. v. FAA, 525 F.3d 1299, 1306
(Fed. Cir. 2008).
    In the Court of Federal Claims, Ms. Canuto alleged
that the soldiers’ conduct violated 18 U.S.C. § 242, and on
appeal she mentions two more criminal statutes, 18
U.S.C. §§ 1039 and 1385. It suffices to say that none of
those statutes is a money-mandating statute. We have
previously explained the general rule that the Tucker Act
does not grant the Court of Federal Claims jurisdiction to
enforce the federal criminal code. Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994) (holding that the
Court of Federal Claims has no jurisdiction to adjudicate
claims under the criminal code).
    Ms. Canuto has alleged that the soldiers’ actions vio-
lated the Fourth and Fourteenth Amendments. We have
held that neither provision is a money-mandating source
of rights, and therefore neither is a basis for jurisdiction
under the Tucker Act. Brown v. United States, 105 F.3d
621, 623 (Fed. Cir. 1997); LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995). Nor is Article III lan-
guage, mentioned by Ms. Canuto on appeal, that general-
ly defines the judicial power of the United States. Such
language is not a money-mandating source of rights, as
required by the Tucker Act.
    For those reasons, the Court of Federal Claims
properly dismissed the foregoing claims for lack of juris-
diction. As to Ms. Canuto’s allegation that the soldiers’
stealing of her property constituted a taking forbidden by
the Fifth Amendment in the absence of just compensa-
tion, the Court of Federal Claims accepted that the Tak-
4                                                CANUTO   v. US



ings Clause is a money-mandating constitutional provi-
sion. But the court held that Ms. Canuto’s allegations fail
to state a takings claim and so dismissed those allega-
tions on the merits. We agree with that result.
    Based on Supreme Court precedents, this court has
long held that, in order for a plaintiff to have a takings
claim against the government because a federal officer
took the plaintiff’s private property, the challenged ac-
tions of the officer must have been “authorized” by federal
law. See Del-Rio Drilling Programs, Inc. v. United States,
146 F.3d 1358, 1362–63 (Fed. Cir. 1998). Here, Ms.
Canuto does not allege any facts that can plausibly be
taken to show that the government agents, members of
the military, were acting in an authorized manner in the
conduct she alleges. She has not, for instance, identified a
law-enforcement initiative, an investigation, a military
operation, or a statutory mandate that might have led
government agents to commit the acts she alleges. She
states only the conclusion, not facts to support a plausible
inference, that the government agents were “acting within
the scope of their employment.” J.A. 13. Her allegations
therefore cannot support a takings claim. To the extent
they suggest a tort claim, such claims are outside the
Tucker Act. See 28 U.S.C. § 1491(a)(1).
    On appeal, Ms. Canuto points to a wide variety of oth-
er sources of law in an effort to identify a basis of jurisdic-
tion in the Court of Federal Claims. Even putting aside
the impropriety of raising matters for the first time on
appeal, we see no basis in these arguments for reversing
the dismissal. The various sources of law fall into one or
more categories: state law; federal-law provisions that
carry no private right of action, at least not for persons in
Ms. Canuto’s position; federal-law provisions whose
enforcement is committed to courts other than the Court
of Federal Claims, e.g., district courts; or federal-law
provisions that are not money-mandating. Ms. Canuto
has not stated a basis for a Tucker Act suit.
CANUTO   v. US                                         5



                           B
    Ms. Canuto moved to supplement her complaint and
to amend her complaint. In her motions, she sought to
add allegations of harassment and sexual assault in the
same vein as those in the original complaint, and to
incorporate the allegations from her earlier Court of
Federal Claims case into this case. The Court of Federal
Claims denied Ms. Canuto’s motions.
     We see no error in that denial, which we review only
for an abuse of discretion. See Tamerlane, Ltd. v. United
States, 550 F.3d 1135, 1147 (Fed. Cir. 2008). Motions to
supplement or amend a complaint may be denied if the
proposed amendment would be futile. Foman v. Davis,
371 U.S. 178, 182 (1962). That principle supplied a sound
basis for denial here. Ms. Canuto offered nothing to
distinguish the proposed new allegations from the allega-
tions of her complaint that were properly dismissed. And
as to the claims that Ms. Canuto raised in her prior
complaint, the doctrine of collateral estoppel prevents
their relitigation in this case, because she had a fair
opportunity to litigate them earlier, they were actually
litigated, and their rejection was necessary to the judg-
ment in the earlier suit. See Shell Petroleum, Inc. v.
United States, 319 F.3d 1334, 1338 (Fed. Cir. 2003).
                      CONCLUSION
    The decision of the Court of Federal Claims dismiss-
ing Ms. Canuto’s complaint and denying the motions to
supplement and amend the complaint is therefore af-
firmed.
                      AFFIRMED